The parties hereto entered into an arrangement by which Caparaso was to supply funds with which Durante was to fabricate wooden frames to be used in making ladies' handbags. Differences arose between them and on July 15th, 1943, they agreed, in writing, to submit to arbitration. The arbitrator was given power to arbitrate "the dispute and differences between the parties, to irrevocably decide the indebtedness of Durante to Caparaso, and of Caparaso to Durante." An award was made by the arbitrator in favor of Durante and against Caparaso. Respondent thereupon gave notice of motion to confirm and appellant countered with a cross-motion to vacate the award. After a hearing, the Circuit Court judge signed an order reciting "that the award * * * is affirmed and that judgment be entered in favor of Egidio Durante and against Louis Caporaso for the sum of $2,307.50." No judgment appears in the state of case and the appeal might be dismissed on that ground. However, we have considered the matter as though properly before *Page 17 
this court, and conclude that appellant has failed to establish that the award is tainted by any of the infirmities enumerated inR.S. 2:40-19. The order for entry of judgment will be considered as a judgment and affirmed, with costs.